Exhibit 10.9

FIFTH AMENDMENT TO SECURITY AGREEMENT

[Great Lakes Aviation, Ltd.]

THIS FIFTH AMENDMENT TO SECURITY AGREEMENT [Great Lakes Aviation, Ltd.] is
entered into as of March 23, 2007 (the “Agreement”), by and between Great Lakes
Aviation Ltd., as debtor (the “Debtor”), and Raytheon Aircraft Credit
Corporation (the “Secured Party”).

WITNESSETH:

WHEREAS, Debtor and Secured Party are parties to an existing security agreement
as previously amended from time to time that is described and defined on Exhibit
A attached hereto and referred to as the “Security Agreement” (capitalized terms
used and not defined herein shall have the meanings ascribed thereto in the
Security Agreement);

WHEREAS, the Security Agreement encumbers various aircraft parts and other
collateral collectively described herein as the “Collateral”;

WHEREAS, Debtor has entered into an Amended and Restated Restructuring Agreement
dated as of March 9, 2007 with the Secured Party (as amended and in effect from
time to time, the “2007 Restructuring Agreement”) whereby, among other things,
the Secured Party has agreed to restructure its financing of certain aircraft;

WHEREAS, the parties intend by this instrument to amend the Security Agreement
as of March __, 2007, to specifically reflect that the Security Agreement
secures payments of the Debtor’s obligations under the 2007 Restructuring
Agreement and the Notes as defined therein (as so defined, the “Notes”) in
addition to any and all other indebtedness owed by Debtor to Secured Party
(whether now existing or hereinafter arising), as well as any renewals,
extensions or changes in the form of said obligations or indebtedness;

WHEREAS, the parties, by this amendment, intend to include a updated listing of
all Collateral relating to Debtor’s obligations under the 2007 Restructuring
Agreement and the Notes as well as any and all other indebtedness owed by Debtor
to the Secured Party;

 

FAA Security Agreement Amendment      



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereto agree as follows:

 

1. Debtor acknowledges and confirms that the security interest granted pursuant
to Section 1 of the Security Agreement secures payment of all indebtedness,
obligations and liabilities of Debtor to Secured Party, now existing or arising
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under the 2007
Restructuring Agreement, the Notes and the other Transaction Documents (as
defined in the 2007 Restructuring Agreement), including, without limitation, all
such indebtedness, obligations and liabilities that would become due but for the
operation of the automatic stay pursuant to section 362(a) of the Federal
Bankruptcy Code and the operation of sections 502(b) and 506(b) of the Federal
Bankruptcy Code and including, without limitation, post-petition interest;

 

2. Exhibit A to the Security Agreement is hereby amended in its entirety by
substituting in its place Exhibit A-1 hereto, and all locations previously
subject to the Security Agreement, and not described on Exhibit A-1 hereto, are
hereby released from the terms thereof.

 

3. Exhibit B to the Security Agreement is hereby amended in its entirety by
substituting in its place Exhibit B-1 hereto, and all engines previously subject
to the Security Agreement, and not described on Exhibit B-1 hereto, are hereby
released from the terms thereof.

 

4. Debtor hereby grants to Secured Party a security interest in all of the
Collateral described on Exhibit A-1 and Exhibit B-1 attached hereto. Except as
modified and supplemented hereby, the Security Agreement remains in full force
and effect and is hereby ratified and confirmed.

 

5. Debtor hereby covenants and agrees that it is a certificated air carrier
holding a certificate issued under 40 U.S.C. § 44705.

 

6.

THIS AMENDMENT WAS MADE AND ENTERED INTO IN THE STATE OF KANSAS AND THE LAW
GOVERNING THIS TRANSACTION SHALL BE THAT OF THE STATE OF KANSAS AS IT MAY FROM
TIME TO TIME EXIST. THE PARTIES AGREE THAT ANY LEGAL PROCEEDING BASED UPON THE
PROVISIONS OF THIS AMENDMENT OR THE SECURITY AGREEMENT AS AMENDED HEREBY SHALL
BE BROUGHT EXCLUSIVELY IN EITHER THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF KANSAS AT WICHITA, KANSAS, OR IN THE EIGHTEENTH JUDICIAL DISTRICT
COURT OF SEDGWICK COUNTY, KANSAS, TO THE EXCLUSION OF ALL OTHER COURTS AND
TRIBUNALS. NOTWITHSTANDING THE ABOVE, IN THE EVENT AN “EVENT OF

 

FAA Security Agreement Amendment    - 2 -   



--------------------------------------------------------------------------------

 

DEFAULT” SHOULD OCCUR, RACC (AT ITS SOLE OPTION) MAY INSTITUTE A LEGAL
PROCEEDING IN ANY JURISDICTION AS MAY BE APPROPRIATE IN ORDER FOR RACC TO OBTAIN
POSSESSION OF THE COLLATERAL. THE PARTIES HEREBY CONSENT AND AGREE TO BE SUBJECT
TO THE JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDINGS. THE PARTIES
EACH IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AMENDMENT, THE SECURITY AGREEMENT AS AMENDED HEREBY OR OTHER
DOCUMENT RELATED THERETO. THE PARTIES EACH WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH APPLICABLE STATE.

 

7. ALL PARTIES TO THIS AMENDMENT HEREBY VOLUNTARILY, KNOWINGLY AND IRREVOCABLY
WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN THE
EVENT OF LITIGATION CONCERNING THIS AMENDMENT OR THE SECURITY AGREEMENT AS
AMENDED HEREBY.

 

8. This Amendment may be executed and delivered by the parties hereto in
separate counterparts, each of which when executed and delivered, shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

[The remainder of this page is intentionally left blank.]

 

FAA Security Agreement Amendment    - 3 -   



--------------------------------------------------------------------------------

Executed as of this 23 day of March, 2007, at Wichita, Kansas.

 

GREAT LAKES AVIATION, LTD.

  RAYTHEON AIRCRAFT CREDIT CORPORATION By:  

/s/ Michael Matthews

  By:  

/s/ Andrew Mathews

Name:   Michael Matthews   Name:   Andrew Mathews Title:   Chief Financial
Officer   Title:   President

 

FAA Security Agreement Amendment    - 4 -   



--------------------------------------------------------------------------------

EXHIBIT A

Security Agreement

Security Agreement and Encumbrance Against Air Carrier Aircraft Engines,
Propellers, Appliances and Spare Parts dated August 21, 1997 by and between
Great Lakes Aviation, Ltd., as debtor, and Raytheon Aircraft Credit Corporation,
as secured party, recorded by the Federal Aviation Administration Aircraft
Registry on October 1, 1997 as Conveyance Number XX008998 amended by the
Amendment dated as of December 1, 2000, recorded October 4, 2001, as Conveyance
No. NN022610, amended by Second Amendment and Supplement to Security Agreement
dated as of June 29, 2001, recorded October 4, 2001, as Conveyance No. NN022612,
amended by Third Amendment to Security Agreement dated as of July 2, 2001,
recorded October 5, 2001, as Conveyance No. NN022613, and amended by Fourth
Amendment to Security Agreement dated as of December 31, 2002, recorded
January 27, 2003, as Conveyance No. BB038341.

 

FAA Security Agreement Amendment      



--------------------------------------------------------------------------------

   EXHIBIT A-1       Great Lakes Aviation, Ltd.       Spare Parts Locations   
  

GREAT LAKES AVIATION

     

1022 AIRPORT PARKWAY

     

CHEYENNE WY. 82001

     

CERTIFIED REPAIR STATION

     

1204 AIRPORT PARKWAY

     

CHEYENNE, WY 82001

     

GREAT LAKES AVIATION

     

3851 N. SKY PARK ROAD

     

GRAND ISLAND, NE 68801

     

GREAT LAKES AVIATION

     

HURON REGIONAL A/P

     

1501 COLORADO AVENUE N.W.

     

HURON, SD 57350

     

GREAT LAKES AVIATION

     

8900 PEÑA BLVD., A-52

     

DENVER, CO 80249

  



--------------------------------------------------------------------------------

EXHIBIT B-1

Great Lakes Aviation, Ltd.

Spare Engines

 

 

Engine Model

  

Engine Serial #

PT6A-67D    114179 PT6A-67D    PS0090 PT6A-67D    PS0082 PT6A-67D    PS0069
PT6A-67D    PS0059 PT6A-67D    PS0084 PT6A-67D    114267 PT6A-67D    PS0072
PT6A-67D    114218 PT6A-67D    PS0017 PT6A-67D    114277 PT6A-67D    PS0056
PT6A-67D    PS0001 PT6A-67D    114305 PT6A-65B    32358